DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            MYRLENE FECU,
                              Appellant,

                                       v.

                  WELLINGTON CLUB APARTMENTS,
                            Appellee.

                                 No. 4D22-1390

                                [October 6, 2022]

  Appeal from the County Court of the Fifteenth Judicial Circuit, Palm
Beach County; Sara Alijewicz, Judge; L.T. Case No. 50-2022-SC-002144-
XXXX-WB.

   Myrlene Fecu, Wellington, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed. Fla. R. App. P. 9.315(a).

KLINGENSMITH, C.J., LEVINE and KUNTZ, JJ.

                            *           *           *

   Not final until disposition of timely filed motion for rehearing.